DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 04/08/2021 is acknowledged.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2021.

Claims 1-4 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite the term “Traditional Chinese Medicine (TCM)” and it is unclear as to whether the meaning is to be interpreted as only herbs that are from China or if the applicant is 
Claim 4 uses forward lines (/) within the claim and it is unclear if the forward lines are meant to be interpreted as and, or, or if its use is to separate words such as a comma. The use of the forward lines are thus indefinite and appropriate clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Pleurotus ostreatus. Pleurotus ostreatus is considered the judicial exception because it is the same mushroom species that is found out in nature and thus the closest counterpart is the Pleurotus ostreratus mushroom itself. The closest counterpart is the mushroom being grown in its natural habitat or in conventional growing conditions. 
The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart.  The applicant states that by inoculating the Pleurotus ostreatus in the medium containing the Traditional Chinese Medicine that the mushroom can extract the nutrients and the features of each medicine are transferred to the mushroom by adjusting the pH, humidity and scattered light during the culturing and  Pleurotus ostreatus mushroom has aquired any markedly different characteristics. Doing so would be providing evidence that the mushroom would have a property, feature, functional or structural change that Pleurotus ostreatus mushrooms do not have when grown in the wild or in conventional growing conditions. The only evidence provided shows that the elements that the mushroom is grown in allows it only to grow, which is no different than the mushroom growing in nature or when grown in a conventional manner.
This judicial exception is not integrated into a practical application because the additional elements that are growing the Pleurotus ostreratus mushroom in a Pleurotus ostreratus medium and traditional Chinese medicinal herbs does not give the judicial exception any markedly different characteristics. The additional element which is growing the mushroom in a specific manner is not actually taking the mushroom and giving it some physical utilization or practical application, only changing the growing conditions.
Also when considering these growing conditions for Pleurotus ostreatus, it should be understood that not all growing conditions are identical in nature. The varying soil, climate, environmental and geographical conditions can impart different growing conditions for each mushroom and also different growth mediums allow for the species to grow with varying carbohydrate, protein and nutrient content. Supplying certain nutrients and/or macromolecules from the ingredients claimed in the instant invention can be beneficial when growing Pleurotus ostreatus as is pointed out in the prior art, however a living organism will break down those molecules/components into smaller more useful building blocks such as amino acids for the utilization of building larger proteins needed for the survival of the organism and thus those Pleurotus ostreatus speices may not be the same components that remain in the organism useful for treating skin diseases unless shown supporting evidence otherwise.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only claiming the Pleurotus ostreatus as a biological drug even when grown in different growing conditions does not alter the mushroom, the final product, in a way that would create a mushroom that is different from the ones found in nature. The judicial exception is not integrated into a practical application because the mushroom is only being claimed in a specific way that changes the growing conditions for the mushroom and the applicant does not incorporate the product of nature in any specific manner that would utilize the judicial exception except for claiming the properties already found within the fungus as a drug. 
The last part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception. Claiming the specific fungus grown in a particular way does not impart an inventive concept or amounts to significantly more than judicial exception because as discussed Pleurotus ostreatus can be grown in many different environments with a variety of nutrients supplied to the growing conditions. The organism utilizes different macro molecules in different ways and many components taken up are broken down within the organism itself. The claims do not amount to more than different growing conditions for the mushroom and the end product which is the mushroom itself being claimed merely as a drug.

Claim Rejections - 35 USC § 102 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oludemi (Development of Mushroom-Based Cosmeceutical Formulations with Anti-Inflammatory, Anti-Tyrosinase, Antioxidant, and Antibacterial Properties, Molecules, 21(10), 1372, 2016), Shumin (CN102850095A), Carrasco (Supplementation in mushroom crops and its impact on yield and quality, AMB Express, 8, 146, 18-Sept-2018), and Tesfaw (Optimization of oyster (Pleurotus ostreatus) mushroom cultivation using locally available substrates and materials in Debre Berhan, Ethiopia, JABB Vol.3(01), 015-020, Jan-Feb 2015).
Regarding claims 1-4, pertaining to a biological microbial drug for treating skin diseases comprising Pleurotus ostreatus, Oludemi discloses wherein “Cosmeceutical formulations containing bioactive ingredients—such as phytonutrients, microbial metabolites, dairy products, minerals, and animal proteins—displaying medical-drug like benefits able to improve the structure, function, and appearance of the skin, are becoming more and more appellative solutions [ 7]. Particularly, mushrooms, which are recognized as nutritionally important foods and reported as having important medicinal benefits, are slowly finding their way into the cosmetic industry in cosmeceutical applications, either as creams, lotions, or ointments [ 7]” Pleurotus ostreatus (Jacq. ex Fr.) P. Kumm., has also attracted attention due to its content in polysaccharides, proteins, organic acids, vitamins, and minerals [ 14], being reported as having anti-inflammatory [ 15], antioxidant [ 16], immunomodulatory, antimicrobial, and antitumor effects [ 17]. All these aforementioned medicinal properties of mushroom extracts and related bioactive constituents, reinforce the interest in these natural matrices for cosmetic applications” (see Introduction, 4th paragraph, page 2).
Oludemi also discloses it can be concluded that ethanolic extracts of A. bisporus, P. ostreatus, and L. edodes own strong antioxidant activity which suggest that they have the 
Oludemi also discloses the mushroom Pleurotus ostreatus showing that this mushroom species is already known for its properties in treating skin diseases (skin aging and injury and skin inflammatory diseases) and the instant claim describes a product-by-process, which is growing the Pleurotus ostreatus mushroom in a specific medium along with herbs from a Traditional Chinese Medicine. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP 2113). There appears to be no evidence given by the applicant that the Pleurotus ostreatus grown in this manner is any different than the Pleurotus ostreatus found growing in nature as both the referenced and instant inventions show properties for treating skin. Although the applicant has discovered 

The claimed invention appears to be identical in nature to the referenced prior art as the applicant is claiming the Pleurotus ostreatus as a microbial biological drug with the properties inherently known to be reported in the mushroom. If for some reason the instant invention is not anticipated or patentably distinct from the prior art the instant invention is made obvious over the remaining prior art identified above.
Oludemi teaches the Pleurotus ostreatus having drug-like properties and teaches uses for treating skin however Oludemi does not specifically teach the growing medium and Traditional Chinese Medicine. 
Shumin’s general disclosure is to a method of growing edible mushrooms (Pleutrotus ostreatus) using Traditional Chinese medicine residue (see Summary of the invention).
Regarding claim 1-3, wherein a Traditional Chinese Medicine is added with the Pleurotus ostreatus medium, Shumin teaches wherein using Traditional Chinese Medicine residues for growing Pleurotus ostreatus can reduce costs, improve cultivation efficiency, shorten the cultivation cycle and reduce environmental pollution (see Summary of the invention, 1st paragraph).
Carrasco’s general disclosure is a scientific report to the addition of mushroom supplementation on growing yield and quality (see abstract).

Carrasco also teaches “Supplements are commonly manufactured products containing defatted vegetable meal, such as soybean meal, and other organic protein sources, among them cereal bran, enriched with minerals or vitamins, which are frequently used for the cultivation of Agaricus and Pleurotus species” (see bottom of page 2). Furthermore Carrasco teaches “Trials conducted adding corn husk, oat husk, soy bean nuggets and peanut shell, in combination with soya as a nutritional supplement, to oyster mushrooms in straw-based substrates at spawning were reported to generate mushrooms with higher protein content. Other local agricultural materials have been successfully employed as supplements in Iran for the cultivation of oyster mushroom, including wood chips, boll, sugar beet pellet pulp and palm fiber along with wheat bran, rice bran, soya cake powder, soya cake powder and rice bran and carrot pulp” (see paragraph 5, page 3).
Carrasco further teaches “When comparing the effects of different agro-wastes on the nutritional composition of oyster mushrooms and Pleurotus cystidiosus, formulas with 100% sugar bagasse and 100% corncob showed higher values of protein, fiber, ash and mineral content (Ca, K, and Mg) than 100% sawdust. The cultivation of Pleurotus ostreatus on various sawdust substrates was reported to give the best nutritional composition in mushrooms for the substrates based on fig tree sawdust, with the mushroom showing the highest amount of dry matter, lipid, nitrogen, iron, zinc and selenium; followed by a mixture of various sawdusts and nd paragraph, page 4). 
Tesfaw’s general disclosure is to optimizing substrates for growing oyster mushrooms (Pleurotus ostreatus) (see abstract).
Regarding claim 4, Tesfaw teaches wherein chalk and gypsums act as buffers and the Ca2t  obtained from gypsum (CaSO4) and chalk (CaCO3) neutralize oxalic acid produced during mycelial growth (see page 018, 3rd paragraph, Substrates).
Therefore it would be obvious to a person having ordinary skill in the art at the effective filing date to modify the growing conditions of the Pleurotus ostreatus mushroom used for treating skin which is taught Oludemi, with Traditional Chinese Medicines taught by Shumin because utilizing Traditional Chinese Medicine in growing Pleurotus ostreatus can reduce costs, improve cultivation efficiency, shorten the cultivation cycle and reduce environmental pollution. There would be a reasonable expectation of success in doing so because this technique is already explained in the prior art as explained above.
It would further be obvious to utilize the ingredients in the Pleurotus ostreatus growing medium as taught by Carrasco and Tesfaw because utilizing those specific components will allow the mushroom to have a better cultivation, yield and quality as discussed above. There would be a reasonable expectation of success because different growing conditions have been analyzed and reported on for Pleurotus ostreatus.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655